DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed March 1, 2021, with respect to claim rejection under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejection under §112 has been withdrawn. 
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on the compensation film as disclosed by Gay would never be coupled between partial mirror and quarter-wave plate, the examiner is unpersuaded.  Gay in paragraph [0132] discloses that one or more compensation films could be disposed in various spots in the stack of elements.  The examiner contends that one skilled in the art would know that the compensation film could be placed at any position in the stack and achieve the same improvement in the viewing-angle properties.  The examiner’s contention is not refuted by the instant application since applicant has not disclosed that arranging the compensation film between the partial reflector and the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7, 9-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. US Patent Application Publication 2010/0177113, of record, in view of Chen et al. “Special positive birefringence properties of mesogen-jacketed liquid crystalline polymer films for optical compensators” Polymer Chemistry, vol. 1, pp 430-433, 2010, of record, and in further view of McGuire US Patent Application Publication 2003/0086171, of record, as evidenced by Wikipedia page “Lens” as of May 2018, of record.
Regarding claim 1 Gay discloses a pancake lens block (title e.g. figures 7-8b & 14a-b), comprising: a plurality of optical elements configured (e.g. first linear polariser 9, first fixed quarter-wave plate 10, first partial reflector 3, second quarter-wave plate 11, second partial reflector 5 inter alia paragraph [0132] “performance may be improved by the addition of one or more compensation films”), wherein the spatially patterned optical retardation film is configured to reduce an optical effect of stress birefringence in the plurality of optical elements (axiomatic for a compensation films, further paragraph [0125] discloses suitable wave plates includes “optically compensated birefringence”).
Gay does not disclose the spatially patterned optical retardation film (i.e. compensation film) is coupled between the partial reflector and the retarder, comprises a reactive mesogen having a uniaxial birefringence; and comprises a layer having a thickness that varies in a radial direction.
Regarding the spatially patterned optical retardation film (i.e. compensation film) is coupled between the partial reflector and the retarder - applicant has not disclosed that arranging the compensator between the partial reflector and the second retarder solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the compensator at any other position along the pancake lens block.  It is noted that there are a finite number of identifiable, predictable potential solutions of where to place the compensator in the pancake lens block.  And these finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  It has been held "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Therefore, it would be obvious engineering choice for a person of ordinary skill in the art before the effective filing date of the claimed invention for the spatially patterned optical retardation film (i.e. compensation film) in the pancake lens block as disclosed by Gay in combination with Chen to be coupled between the partial reflector and the retarder since there are a finite number of identifiable, predictable potential solutions of where to place the compensator in the pancake lens block and these finite options could have been pursued with a reasonable expectation of success.
Regarding the spatially patterned optical retardation film (i.e. compensation film) comprising a reactive mesogen having a uniaxial birefringence - Chen teaches that displays using compensators composed of several kinds of mesogen-jacketed liquid crystalline polymers (inter alia abstract) that are uniaxial (inter alia 1st column 1st paragraph page 430) for the purpose of using materials to take advantage of the high birefringence, n, that can easily be applied as a flexible thin film to a substrate (inter alia page 430, 2nd column 1st full paragraph) and improving viewing angles (inter alia 1st column 1st paragraph page 430).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the compensator in the pancake lens block as disclosed by Gay to comprise a uniaxial birefringent material as taught by Chen, for the purpose of improving viewing angles.
Chen does not teach the spatially patterned optical retardation film (i.e. compensation film) comprises a layer having a thickness that varies in a radial direction.
McGuire teaches optical system that may be a refractive or catadioptric system including one or more polarization rotators, i.e. retarders, oriented with respect to each other to reduce the effects of intrinsic birefringence, i.e. optically compensated (abstract), and further teaches the amount of retardation provided by the compensator increases with an increasing radius of the compensator (inter alia paragraph [0030] “birefringence increases radially away from an optical axis passing through the inter alia paragraph [0106]) thereby reducing aberration in optical systems (inter alia paragraph [0003]).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the compensator in the pancake lens block as disclosed by Gay in combination with Chen to have the amount of retardation of the compensator increase with an increasing radius of the compensator as taught by McGuire for the purpose of addressing errors caused by the variation of birefringence from varying angles of incidence thereby reducing aberration in optical systems.

Regarding claim 2 Gay in combination with Chen and McGuire disclose the pancake lens block of claim 1, as set forth above.  Gay further discloses wherein: the retarder (e.g. 10) is oriented to a first axis of orientation (e.g. see figure 8b fast axis 16), where the retarder is configured to selectively transmit the portion of radiation from the radiation source (axiomatic); the partial reflector (e.g. 5) receives the portion of radiation from the retarder and transmits the portion of radiation (axiomatic); and the plurality of optical elements further comprise: a second retarder (e.g. 11) oriented to a second axis of orientation (e.g. fast axis 17) that is substantially orthogonal to the first axis of orientation (inter alia paragraph [0101] notes the second quarter-wave plate has a fast axis orthogonal to the fast axis of the first quarter-wave plate1, see figure 8b), where the second retarder is configured to transmit the portion of radiation (axiomatic) from the partial reflector (e.g. 3); and a reflective polarizer (e.g. 5) configured to reflect the portion of radiation (axiomatic) transmitted by the second retarder back to the partial reflector through the second retarder and the partial reflector reflects a second portion of the radiation from the second retarder back to the reflective polarizer (see figures). 
2 that lenses are commonly made of plastic (as evidenced by Wikipedia see 1st paragraph “Lenses are made from materials such as glass or plastic, and are ground and polished or molded to a desired shape”) and one would be motivated to use plastic since plastic lenses are durable and inexpensive (as evidenced by Wikipedia see 2nd paragraph in “Other types” section “Durable Fresnel lenses can be molded from plastic and are inexpensive”).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens in the pancake lens block as disclosed by Gay in combination with Chen to be plastic since lens are commonly made of plastic and one would be motivated to use plastic since plastic lenses are durable and inexpensive with a reasonable expectation of success. 
Regarding claims 5 and 10-12 Gay in combination with Chen and McGuire discloses the pancake lens block of claims 1 and 4, as set forth above.  Regarding “wherein the plastic lens is fabricated using an injection molding process,” as recited in claim 4; “wherein the spatially patterned optical retardation film is fabricated using a non-uniform spin coating process,” as recited in claim 10; “wherein the non-uniform spin coating process comprises: dispensing a fluid from a fluid source onto a surface of a substrate at a first radial position while spinning the substrate at a first angular velocity; and dispensing the fluid from the fluid source onto the substrate's surface at a second radial position while spinning the substrate at a second angular velocity,” as recited in claim 11; and “wherein the fluid comprises a volatile component and a nonvolatile component, and the volatile component evaporates from the substrate's surface yielding a film on the substrate's surface, the film comprising the nonvolatile component,” as recited in claim 12 are process steps in a product claim and it has been held that the In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Regarding claims 7 Gay in combination with Chen and McGuire discloses the pancake lens block of claims 4, as set forth above.  Gay, Chen and McGuire do not disclose or teach wherein the spatially patterned optical retardation film (i.e. compensation film) has a maximum thickness that is approximately equal to a thickness of the plastic lens.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Gay in combination with Chen and McGuire together establish general conditions of the claim, as set forth above.  Benefits of having the spatially patterned optical retardation film (i.e. compensation film) have a maximum thickness that is approximately equal to a thickness of the plastic lens would be to appropriately support the film while optically compensating birefringence.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the pancake lens block as disclosed by Gay in combination with Chen and McGuire to have the thickness of the spatially patterned optical retardation film (i.e. compensation film) no thicker than the approximate thickness of the plastic lens since finding workable ranges involves only routine skill in the art and one would be motivated to have the lens thick enough to appropriately support the film.
Regarding claims 9 Gay in combination with Chen and McGuire discloses the pancake lens block of claims 1, as set forth above.  Gay and Chen do not disclose or teach wherein an amount of retardation provided by the spatially patterned optical retardation film increases with an increasing radius of the inter alia paragraph [0030] “birefringence increases radially away from an optical axis passing through the central portion” e.g. figs 17 & 28A-29B) for the purpose of addressing errors caused by the variation of birefringence from varying angles of incidence (inter alia paragraph [0106]) thereby reducing aberration in optical systems (inter alia paragraph [0003]).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the spatially patterned optical retardation film (i.e. compensation film) in the pancake lens block as disclosed by Gay in combination with Chen and McGuire to have the amount of retardation of the spatially patterned optical retardation film (i.e. compensation film) increase with an increasing radius of the spatially patterned optical retardation film (i.e. compensation film) as further taught by McGuire for the purpose of addressing errors caused by the variation of birefringence from varying angles of incidence thereby reducing aberration in optical systems.
Regarding claims 14 Gay in combination with Chen and McGuire discloses the pancake lens block of claims 1, as set forth above.  Gay and McGuire do not disclose or teach wherein the reactive mesogen comprises at least one of an acrylate, a methacrylate, an epoxy, an oxetane, a vinyl-ether, a styrene, or a thiol.  Chen further teaches the spatially patterned optical retardation film (i.e. compensation film) utilizes mesogens (inter alia title) comprises at least one of an acrylate, a methacrylate, an epoxy, an oxetane, a vinyl-ether, a styrene, or a thiol (e.g. Table 1 shows styrenes), one would be motivated to use these materials to take advantage of the high birefringence, n, that can easily be applied as a flexible thin film to a substrate (inter alia page 430, 2nd column 1st full paragraph).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the spatially patterned optical retardation film (i.e. compensation film) in the 
Regarding claim 15 Gay in combination with Chen and McGuire discloses the pancake lens block of claim 13, as set forth above.  Regarding wherein the reactive mesogen has pre-tilt changes with increasing radius of the layer, as recited in claim 15 is a process step (tilting during manufacture causing the spatial variation) in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Regarding claim 18 a method of assembling the pancake lens block of claim 1 is implicit given the assemblies seen in figures 7-8b & 14a-b.  It has been held the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.
Regarding claim 19, the limitations of claim 19 are the same as the limitations of claim 10 and claim 19 is rejected for the same reasons.

s 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. US Patent Application Publication 2010/0177113, of record, in view of Chen et al. “Special positive birefringence properties of mesogen-jacketed liquid crystalline polymer films for optical compensators” Polymer Chemistry, vol. 1, pp 430-433, 2010, of record, and McGuire US Patent Application Publication 2003/0086171, of record, and in further view of Ambur et al. US Patent 9,555,589, of record.
Regarding claim 6 Gay in combination with Chen and McGuire discloses the pancake lens block of claims 4, as set forth above.  Gay and Chen and McGuire do not disclose or teach wherein the plastic lens comprises a material whose stress optical coefficient is higher than a stress optical coefficient of a cyclic olefin material.  Ambur teaches a display (inter alia abstract) using pancake lens block (e.g. figure 2) including polarizers and an lens (inter alia column 32 lines 51-56 e.g. lens 212 and/or 222) and further teaches the lens may made of polycarbonate (inter alia column 41 line 49-column 42 line 2, column 43 lines 22-25, column 46 lines 57-60) for the purpose of using a material with appropriate refractive indexes that can have the lens formed on an optical film (inter alia column 32 lines 51-56 & column 47 lines 16-29).  It is noted that polycarbonate’s stress optical coefficient is higher than a stress optical coefficient of a cyclic olefin material3.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the plastic lens in the pancake lens block as disclosed by Gay in combination with Chen and McGuire to comprises a material whose stress optical coefficient is higher than a stress optical coefficient of a cyclic olefin material as taught by Ambur for the purpose of using a material with appropriate refractive indexes that can have the lens formed on an optical film. 
Regarding claim 16 Gay further discloses a display (title) comprising: an electronic display configured to emit light (e.g. 1); and a pancake lens block of claim 1 (as set forth above).  Gay, Chen and inter alia abstract) using pancake lens block (e.g. figure 2), and further teaches the display may be head mounted (column 7 lines 50-61), one would be motivated to use this display in a head mounted configuration for the purpose of using a compact arrangement (column 7 lines 50-61) for virtual reality (column 32 lines 57-60).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the pancake lens block as disclosed by Gay in combination with Chen and McGuire to be used in a HMD as taught by Ambur for the purpose of using the compact arrangement of the pancake lens block for virtual reality.
Regarding claim 17, the limitations of claim 17 are the same as the limitations of claim 2 and claim 17 is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                             March 25, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that there is a typographical error in paragraph [0101] which refers to the fast axis of 10 as “15” however it is clear that “16” is the fast axis of 10.  
        2 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        3 Evidenced of inherent physical property of materials can be found in Min et al. “Dynamic measurement of stress optical behavior of three amorphous polymers” Korea-Australia Rheology Journal Vol. 24, No. 1, pp. 73-79, March 2012.